Citation Nr: 1726006	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for nerve damage to the bilateral upper extremities, claimed as flash freeze of the hands.

(The issues of entitlement to service connection for chronic ear pain, entitlement to service connection for dizziness, entitlement to service connection for a tooth and gum disorder, entitlement to service connection for degenerative disc disease of the lumbar spine, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, S. C., and J. L.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This matter is now under the jurisdiction of the VA RO in St. Petersburg, Florida.

In November 2015, the Veteran testified at a RO hearing.  In March 2016, the Veteran testified as to this matter at a Board hearing before the undersigned Veterans Law Judge via video conference.  Transcripts of both hearings are included in the record.

The Board remanded this matter in August 2016.

In November 2016, the Veteran testified before a Veteran's Law Judge other than the undersigned as to issues including entitlement to service connection for chronic ear pain, dizziness, a tooth and gum disorder, and degenerative disc disease of the lumbar spine, and entitlement to a TDIU.  As noted on the title page, the Veteran's appeal regarding those issues will be addressed in a separate decision of the Board.

The Veteran submitted additional evidence following the Agency of Original Jurisdiction's (AOJ) most recent adjudication of this matter, and did not request initial AOJ consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's current nerve damage to the bilateral upper extremities is not related to his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for nerve damage to the bilateral upper extremities, claimed as flash freeze of the hands, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In the current case, the required notice was provided by letter dated in October 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained.  VA medical records have been obtained to the extent that they are still in existence, as have relevant private medical records identified by the Veteran.

The Veteran was provided a VA peripheral nerves conditions examination in September 2016.  The Board finds that this examination and its associated report are adequate for decision-making purposes.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner who has appropriate expertise and thoroughly reviewed the record.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duty to notify and assist the Veteran, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in August 2016.  Relevant to the matter decided herein, the August 2016 Board remand directed the AOJ to obtain and associated with the record relevant and available medical evidence, provide the Veteran with a VA examination as to his hand numbness, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the August 2016 Board remand, additional medical records were obtained and associated with the record; the Veteran was afforded a VA peripheral nerves conditions examination in September 2016 that provided the information required to render a decision on the matter remaining on appeal; and the AOJ readjudicated the issue in a September 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the August 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran claims entitlement to service connection for nerve damage to the bilateral upper extremities.  In a January 2013 statement, the Veteran reported that he had current numbness in his arms and hands due to freezing both hands while on active duty in Alaska.  He reported that the condition had steadily worsened since service.  In a November 2013 statement, the Veteran's girlfriend stated that the Veteran has constant pain in his hands and often loses his grip and drops things, no matter how light.  At the March 2016 Board hearing, the Veteran testified that he has nerve damage to the bilateral upper extremities due to frostbite he suffered during service.  He has also asserted that the nerve damage is secondary to his service-connected cervical spine disability.

The Veteran's service treatment records do not reflect complaints of or treatment for any disability of the hands.  Furthermore, no such abnormality was noted at the Veteran's June 1979 separation examination.

VA treatment records reflect that in December 2012 the Veteran reported paresthesia in his hands.  His physician found nothing abnormal on examination and referred him for x-rays and neurological testing.  In February 2013, the Veteran reported to his neurologist that he suffered an episode of "flash cold" exposure while in service.  X-rays of the hands revealed no significant or acute bony abnormality.  Nerve conduction tests were consistent with bilateral moderate carpal tunnel syndrome.  In April 2013, his orthopedist diagnosed numbness of the bilateral upper extremities, questionably related to either cold injury or mild compressive neuropathy.  The Veteran underwent carpal tunnel release surgeries on the left in June 2013 and on the right in November 2013.  In September 2014, the Veteran reported continuous pain and numbness in his hands that had progressively worsened over the years since being exposed to severe cold weather in Alaska.  His neurologist diagnosed pain of undetermined origin.

In a September 2014 statement, the Veteran again reported that he got caught in a rotor wash in Alaska, which resulted in a flash freeze of both hands.

VA treatment records reflect that at a December 2014 neurology consultation, the Veteran reported hand and finger pain due to his in-service hand freeze.  Specifically, he reported right hand pain that traveled from the wrist up to the forearm and worsened with any type of movement.  His neurologist found that the symptoms were not likely cervical radiculopathy based on imaging review, and instead diagnosed tendonitis versus carpal tunnel syndrome.  At a January 2015 follow-up for the prior carpal tunnel release procedures, the Veteran's orthopedist questioned whether the remaining symptoms were due to fibromyalgia.  A May 2015 MRI of the cervical spine showed no critical central canal narrowing, and reflected an essentially stable condition since imaging conducted in March and April 2013.

At his November 2015 RO hearing, the Veteran testified that, while serving in Alaska, he put his hands into the airstream of a helicopter's rotors, which caused excruciating cold.  He further stated that his gastroenterologist recognized the white scales on his hands as a residual of frostbite. 

The Veteran was treated by a VA neurologist in April 2016.  In a May 2016 addendum, the neurologist opined that the Veteran's neuropathic symptoms in his upper extremities "can" be related both to his reported exposure to frostbite and his cervical degenerative disease.  In July 2016, a VA rheumatologist indicated that the Veteran's pain "may be" multifactorial from degenerative joint disease and possible neuropathy given findings on MRIs of the cervical and lumbar spine.  In August 2016, a MRI of the cervical spine showed stable alignment with mild spondylotic changes and no new significant canal or foraminal narrowing.  Based on that imaging, a VA nurse practitioner specializing in neurosurgery determined that no surgical intervention was indicated.  An August 2016 addendum by the VA nurse practitioner indicates that the Veteran's numbness of the bilateral hands was due to his carpal tunnel syndrome and history of frostbite.  A further August 2016 addendum shows that the Veteran had an abnormal study of the left upper extremity with evidence of left median neuropathy at the wrists with values improved since his carpal tunnel release surgeries.  There was no evidence of cervical radiculopathy or ulnar neuropathy.

At the September 2016 VA peripheral nerves conditions examination, the Veteran reported that, during a training deployment in 1978, he sustained frostbite of his hands when the rotor wash from a helicopter flash froze his hands.  He indicated that his hands were so frostbitten that he had big blisters all over them.  The examiner noted the Veteran's history of bilateral carpal tunnel surgeries in 2013, and the Veteran's complaint of current sensation of pins, needles, numbness, stiffness, and joint pain in the hands, as well as constant numbness in the fingertips.  The examiner provided a summary of the relevant medical evidence of record, including August 2016 VA neurosurgery notes.  Based on the review of the record and interview with the Veteran, the VA examiner provided a diagnosis of bilateral upper extremities neuropathy, and concluded that the Veteran had residuals of his carpal tunnel surgeries, but that there was no current evidence for cervical spine radiculopathy.

The Board finds that the Veteran's statements regarding frostbite in service are not credible because they are not supported by his service treatment records.  The service treatment records (STRs) show that the Veteran underwent treatment for various conditions in 1978, the year he contends the frostbite occurred, to include fever, back pain, and head cold.  While it may be true that the Veteran's hands may have been exposed to very cold weather, there is simply no evidence that such exposure resulted in chronic, or even acute, injury.  Indeed, the STRs do not show complaints of frostbite, blisters on the hands, or any other condition of the hand in 1978 or 1979.  The June 1979 separation examination reflects that the Veteran had normal evaluations of the bilateral upper extremities and the nervous system, and that the Veteran reported that he was in "Good Health".  The Board also finds no evidence of record to support the Veteran's contention that he has been assessed by a medical source as having frostbite residuals of the hands.  Because the Veteran's statements regarding in-service frostbite are not considered credible, the Board cannot afford them probative value.  For the same reason, the Board cannot afford probative value to the medical evidence of record attributing the Veteran's current neurological symptoms of the bilateral upper extremities to in-service frostbite.  As such, the Board concludes that the record does not show that the Veteran's current nerve damage to the bilateral upper extremities is directly related to his active service.

As to whether the current nerve damage to the bilateral upper extremities is related to the Veteran's service-connected disabilities, the Board affords little, if any, weight to the VA neurologist's May 2016 opinion that the Veteran's neuropathic symptoms in his upper extremities "can" be related both to his cervical degenerative disease and to the VA rheumatologist's July 2016 opinion that the Veteran's pain "may be" multifactorial from degenerative joint disease and possible neuropathy.  These opinions are vague, speculative, and lack any appropriate supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board affords much greater probative weight to the September 2016 VA examiner's opinion that the Veteran currently experiences residuals of his status-post carpal tunnel release surgeries and that there is no evidence of cervical spine radiculopathy, and to the other medical evidence of record linking the Veteran's current neurological symptoms of the bilateral upper extremities to his nonservice-connected history of carpal tunnel syndrome and carpal tunnel release surgeries.  The September 2016 VA examiner reviewed the record and provided a summary of the records supporting his conclusions, to include the August 2016 MRI and neurosurgery consultation notes.  The other medical evidence of record linking the neurological symptoms to his history of carpal tunnel syndrome and its related surgeries are based on clinical examination of the Veteran and on radiographic imaging.  Accordingly, the September 2016 VA examiner's statements and the other medical evidence of record are well supported, and are due great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9; Stefl, 21 Vet. App. at 124.  As such, the most probative evidence of record demonstrates that the Veteran does not have cervical radiculopathy, and that his current neurological symptoms of the bilateral upper extremities is related to his history of carpal tunnel syndrome and carpal tunnel release surgeries and not to a service-connected disability, to include his service-connected cervical spine disability.

In summary, the Board does not find probative the Veteran's statement that he suffered from frostbite of the hands during his active service.  Furthermore, the Board finds that the VA examiner's opinions and the medical evidence of record are highly probative and show that the Veteran does not have cervical radiculopathy and that his current neurological symptoms of the bilateral upper extremities are related to his history of carpal tunnel syndrome and carpal tunnel release surgeries.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's current nerve damage to the bilateral upper extremities is related to his active service or to a service-connected disability, and service connection is therefore denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Service connection for nerve damage to the bilateral upper extremities, claimed as flash freeze of the hands, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


